Citation Nr: 1036938	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-18 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder.

2.  Entitlement to service connection for a panic disorder.

3.  Entitlement to an initial rating in excess of 10 percent for 
depression.

4.  Entitlement to an increased disability rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

5.  Since November 4, 2006, entitlement to an increased 
disability rating for left knee arthritis (extension), currently 
evaluated as 10 percent disabling.

6.  Prior to November 3, 2006, entitlement to an increased 
disability rating for residuals of fractures of the left tibia 
and fibula, to include left knee arthritis, currently evaluated 
as 10 percent disabling.

7.  Since November 4, 2006, entitlement to an increased 
disability rating for residuals of fractures of the left tibia 
and fibula, to include left ankle arthritis, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1983 to March 1984.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi that denied the benefits sought on appeal.  In 
November 2009 the Board returned the above claims for additional 
development.  The claims have now been returned to the Board for 
appellate disposition.

In June 2006, VA received the Veteran's substantive appeal 
concerning the denial of his claim for service connection for 
erectile dysfunction.  However, a rating decision since issued - 
in February 2010, granted that claim and, to date, he has not 
appealed either the initial disability rating or effective date 
assigned.  The Veteran still has until February 22, 2011, to 
appeal the February 2010 rating decision.  Therefore, the Board 
does not currently have jurisdiction over that claim.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement (NOD) 
must thereafter be timely filed to initiate appellate review of 
the claim concerning "downstream" issues such as the compensation 
level assigned for the disability and the effective date). See, 
too, 38 C.F.R. § 20.200 (2009).

At his VA examinations, the Veteran alleged that he stopped 
working on account of his service-connected left leg 
disabilities.  The Board construes these statements as an 
informal claim for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
However, this matter is not before the Board because it has not 
been prepared for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate action.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).

The issues of entitlement to service connection for an anxiety 
disorder, entitlement to service connection for a panic disorder, 
and entitlement to an initial rating in excess of 10 percent for 
depression are addressed in the REMAND portion of the decision 
below.  


FINDINGS OF FACT

1.  The Veteran's traumatic arthritis of the left knee is does 
not manifest limitation of flexion to 30 degrees.  

2.  Since November 4, 2006, the Veteran's left knee arthritis 
(extension) has manifested limitation of extension to 15 degrees.  

3.  Prior to November 3, 2006, the Veteran's residuals of 
fractures of the left tibia and fibula have not been shown to be 
productive of moderate disability.   

4.  Since November 4, 2006, the Veteran's residuals of fractures 
of the left tibia and fibula has not been shown to be productive 
of marked disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left knee have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 
3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5010 
(2009).

2.  Since November 4, 2006, the criteria for a rating in excess 
of 10 percent for left knee arthritis (extension) have not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5261 (2009).

3.  Prior to November 3, 2006, the criteria for a rating in 
excess of 10 percent for residuals of fractures of the left tibia 
and fibula, to include left knee arthritis, are not met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5262 
(2009).

4.  Since November 4, 2006, the criteria for a rating in excess 
of 20 percent for residuals of fractures of the left tibia and 
fibula, to include left ankle arthritis, are not met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5262 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification 
obligation in this case was accomplished by way of letters from 
the RO to the Veteran dated in September 2005 and March 2007.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  

The Board is also satisfied as to substantial compliance with its 
November 2009 remand directives in regards to the issues being 
decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Rating Claims - General Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected left knee disabilities and residuals of 
fractures of the left tibia and fibula.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.

The Veteran essentially contends that the current evaluations 
assigned for his left leg disabilities do not accurately reflect 
the severity of those disabilities.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's service-
connected disability adversely affects his ability to function 
under the ordinary conditions of daily life, including 
employment, by comparing the symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity to the several grades of disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board will consider whether 
separate ratings may be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings," 
whether it is an initial rating case or not.  Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along with 
the schedular criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  38 
C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).

Evidence of Record

VA and private treatment records from 2002 to November 2007 show 
that the Veteran reported that he lost his last job as a painter 
because of his knee problems.  The records document complaints of 
knee pain.  Physical examination showed that his gait and muscle 
strength were normal.  The more recent records show that the 
Veteran reported knee instability with resultant falls.  Physical 
examination showed that he had a limping gait, with no knee 
effusion.

The Veteran attended a VA examination in November 2005, at which 
time he reported experiencing pain in his proximal left tibia and 
the left knee with daily flare ups depending on activity.  He 
also reported experiencing daily instability as well as swelling, 
but denied any locking.  He reported that he occasionally used a 
brace and that he was unable to ambulate far.  He indicated that 
he used a cane and used to work as a painter, but was now 
unemployed due to knee pain.  Physical examination showed that he 
ambulated with an antalgic gait.  There was prominent hardware 
that was palpable, and which was tender, but there was no 
swelling.  Range of left knee motion testing disclosed extension 
limited to 10 degrees (normal is to 0 degrees), and flexion 
limited to 85 degrees (normal is to 140 degrees).  There was 
increasing pain with repetitive motion testing, but with no 
further decrease in range of motion.  The knee was ligamentously 
stable, but the Veteran was in pain with motion testing.  X-ray 
studies of the left knee showed moderate degenerative joint 
disease.  X-ray studies of the left tibia showed that the 
hardware was in place, and that the proximal tibia/fibula 
fracture was healed in good alignment.  The examiner concluded by 
noting that the Veteran evidenced extreme pain on range of motion 
testing, but that it was not feasible to describe how the pain 
further limited function in terms of additional limitation of 
motion.

The Veteran attended another VA examination in November 2006.  In 
addition to left tibia and left knee complaints, the Veteran also 
reported left ankle problems.  He reported experiencing increased 
left knee pain, as well as catching, locking, giving way and 
swelling.  He indicated that he used a cane, and that his 
problems were worse with walking and with prolonged standing.  He 
reported experiencing flare ups up to 4 times each week lasting 
up to 2 hours.  He also reported experiencing incapacitating 
episodes up to twice each month.  The Veteran indicated that he 
was unemployed because of his knees and was unable to do yard 
work or house chores.  Physical examination of the left knee 
showed extension to 10 degrees (normal is to 0 degrees) and 
flexion to 80 degrees (normal is to 140 degrees), with pain 
throughout motion, effusion, and some weakness.  There was no 
additional limitation of motion after repetitive use.  X-ray 
studies showed mild degenerative joint disease in the knee.  The 
examiner concluded that the left knee was productive of pain, 
fatigue and weakness, and indicated that the Veteran did 
experience increased limitation of function during flare- ups.  
Examination of the left tibia showed well-healed scars that were 
mildly tender.  Examination of the left ankle revealed abnormal 
findings, and the examiner noted that the Veteran had a leg-
length discrepancy of 2 centimeters.  The examiner suggested that 
the left ankle impairment (consisting of pain and reduced range 
of motion) was due to the leg length discrepancy, which in turn 
was due to the service- connected left leg fracture.

At his March 2008 hearing, the Veteran testified that he had not 
worked on a full time basis since 1987, when he worked in 
furniture sales.  He reported constant left knee pain and 
indicated that he could not function or work with the pain.  He 
indicated that he was unable to walk more than 20 yards before 
needing to rest.  He indicated that the left knee tended to give 
way.  He stated that he no longer used a knee brace, but did use 
a cane.  He testified that he was unable to climb ladders or 
traverse stairs.

At his December 2009 VA examination, he reported pain in his left 
leg.  The Veteran was unable to differentiate between his left 
knee, left leg, and left ankle pain.  The Veteran stated that he 
was able to ambulate with a cane for less than 50 feet before he 
had to sit down and take a break because of the unbearable pain 
flare-up.  The Veteran stated that bad weather, walking, and 
standing caused his pain flare-ups.  The Veteran said his pain 
affected his activities of daily living because he was not able 
to ambulate for greater periods of time.  The Veteran stated that 
his pain affected his ability to work.  Physical examination of 
the left knee showed extension to 10 degrees (normal is to 0 
degrees) and flexion to 90 degrees (normal is to 140 degrees), 
with pain throughout motion.  X-ray studies showed degenerative 
arthritis of the knee.  Physical examination of the left leg 
showed that the Veteran had prominent hardware on the anterior 
medial aspect of his left tibia that was tender to palpation, 
with skin directly overlying prominent palpable screws and 
plates.  Physical examination of the Veteran's left ankle showed 
neutral dorsiflexion and plantar flexion to 10 degrees (normal is 
to 45 degrees), with pain throughout the motion.  X-rays of the 
left ankle revealed joint height space loss with osteophytes, 
consistent with degenerative arthritis.  The VA examiner noted 
that the Veteran had a leg-length discrepancy of 2 centimeters.  
The VA examiner diagnosed the Veteran with "left knee post-
traumatic arthritis, moderate," "left leg scar with residual 
pain and adhesion as well as prominent hardware, severe," and 
"left ankle degenerative arthritis, moderate."

In regards to DeLuca, the December 2009 VA examiner determined 
that there was pain on range of motion testing.  There was no 
additional limitation of motion after repetitive use.  The VA 
examiner stated that it was conceivable that pain could further 
limit the Veteran's function, particularly after being on his 
feet all day.  However, the VA examiner stated that it was not 
feasible to attempt to express any of this in terms of additional 
limitation of motion as these matters could not be described with 
any degree of medical certainty.  8 Vet. App. at 204-08.  

Left Knee Disabilities

Turning to the issue of the Veteran's left knee arthritis 
(extension) and traumatic arthritis of the left knee, the service 
treatment records (STRs) show that the Veteran was involved in a 
motor vehicle accident (MVA) in May 1983, for which he underwent 
surgery comprised of irrigation and debridement of a left 
compound tibial fracture; arthrotomy and irrigation of the left 
knee; and, open reduction and internal fixation of the left 
tibia.  The service records indicate that the anatomic length of 
the left leg was restored.

In June 1984, service connection was granted for traumatic 
arthritis of both knees, with a combined assigned evaluation of 
10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5260.  In April 2003, the Veteran received separate 10 percent 
evaluations for the right and left knee traumatic arthritis under 
Diagnostic Codes 5003 and 5260.  The 10 percent evaluation for 
the traumatic arthritis of the left knee has remained in effect 
since that time.  Additionally, in a February 2010 rating 
decision, the Veteran was granted a separate 10 percent 
evaluation for his left knee arthritis (extension) under 
Diagnostic Code 5261, effective November 4, 2006, the date of the 
Veteran's VA examination.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

A 10 percent rating is warranted where flexion of the leg is 
limited to 45 degrees.  A 20 percent evaluation requires flexion 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Extension of the knee limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees warrants a 
10 percent rating, and extension limited to 15 degrees warrants a 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257, a 10 percent rating is warranted for 
slight recurrent subluxation or lateral instability, and a 20 
percent rating for moderate recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

When the medical evidence is evaluated under VA's Schedule for 
Rating Disabilities, it is apparent that the Veteran is entitled 
to separate 10 percent ratings for limitation of extension and 
limitation of flexion under VAOPGCPREC 9-2004.  

A higher rating may be awarded based on functional loss due to 
pain, under 38 C.F.R. § 4.40, or based on weakness, fatigability 
or incoordination of the knee, pursuant to 38 C.F.R. § 4.45.  See 
DeLuca, 8 Vet. App. at 204-08.

As demonstrated by the evidence above, the Board finds that 
evaluations higher than 10 percent are not warranted.  At no time 
during his appeal has the Veteran's flexion been limited to 30 
degrees - the requirement for the next higher rating of 20 
percent under Diagnostic Code 5260.  Additionally, throughout his 
appeal, the Veteran's extension of the knee has never been 
limited to 15 degrees - the requirement for the next higher 
rating of 20 percent under Diagnostic Code 5261.  38 C.F.R. § 
4.71a.

A higher evaluation under Diagnostic Code 5258 is not warranted 
since the evidence does not establish that the Veteran's left 
knee displays dislocated semilunar cartilage.  38 C.F.R. § 4.71a. 

Although the Veteran reports experiencing instability in the 
knee, his knee has consistently been described as stable when 
examined.  The Board finds the observations of his examining 
physicians to be of greater probative value than those of the 
Veteran in this regard.  Nor is there any evidence of recurrent 
subluxation.  Neither a higher rating under Diagnostic Code 5257, 
nor even separate ratings for instability and arthritis in the 
knee under VAOPGCPREC 23-97 are for application.

The Board also finds that a disability rating higher than 10 
percent is not warranted on the basis of functional loss due to 
the other factors discussed in DeLuca - namely, weakened 
movement, excess fatigability, or incoordination.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08.  
It bears reiterating that the Veteran does not have sufficient 
limitation of flexion in his left knee, even when considering his 
pain, to warrant even the minimum compensable rating of 10 
percent under Diagnostic Code 5260.  So his current 10 percent 
rating for traumatic arthritis of the left knee under Diagnostic 
Codes 5003 and 5260 is the means of compensating him for the 
additional impairment - including additional limitation of 
motion, from his chronic pain from the degenerative changes in 
this knee.  Thus, he is already receiving the appropriate amount 
of compensation for the pain and other DeLuca factors.

The Board lastly has considered whether ratings in excess of 10 
percent are warranted for any discrete period during this appeal.  
The Board has reviewed the evidence on file, particularly the VA 
examination reports which document findings clearly consistent 
with no more than 10 percent evaluations for the limitation of 
extension and the traumatic arthritis with pain of the left knee, 
and concludes that the underlying level of severity for the 
Veteran's service-connected left knee disability has remained at 
the 10 and 10 percent levels for the respective components of the 
disability for the entire period during this appeal.

The Veteran's lay testimony concerning the severity of his left 
knee disability is unsubstantiated and, thus, probatively 
outweighed by the objective medical findings to the contrary.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991); Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also 38 C.F.R. 
§ 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).  See, too, Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence).

Accordingly, the Veteran's increased rating claims for his left 
knee must be denied.

Residuals of Fractures of the Left Tibia and Fibula

Turning to the residuals of fractures of the left tibia and 
fibula, the Veteran's STRs show that he was involved in a MVA in 
May 1983, for which he underwent surgery comprised of irrigation 
and debridement of a left compound tibial fracture; arthrotomy 
and irrigation of the left knee; and, open reduction and internal 
fixation of the left tibia.  The service records indicate that 
the anatomic length of the left leg was restored.

Service connection for residuals of a fracture with nonunion of 
the left tibia was granted in June 1984, with an assigned 20 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5262, 
for impairment of the tibia and fibula.  In an October 1984 
rating decision, the evaluation assigned the residuals of a 
fracture with nonunion of the left tibia was reduced to 10 
percent.  In a February 2010 rating decision, the Veteran's left 
ankle arthritis was found to be related to his residuals of 
fractures of the left tibia and fibula.  Therefore, the RO 
increased his service-connected residuals of fractures of the 
left tibia and fibula, to include left ankle arthritis, to 20 
percent under Diagnostic Code 5262, effective November 4, 2006, 
the date of the Veteran's VA examination.

Diagnostic Code 5262 provides the criteria for impairment of the 
tibia and fibula, which assigns a 10 percent evaluation for 
malunion with a slight knee or ankle disability.  A 20 percent 
evaluation is assigned for malunion with a moderate knee or ankle 
disability.  A 30 percent evaluation is assigned for malunion 
with a marked knee or ankle disability.  A 40 percent evaluation 
is assigned for nonunion with loose motion, requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.

Abnormalities of the bone incident to trauma, such as malunion 
with deformity throwing abnormal stress upon the joints, should 
be shown by X-ray and observation evidence and should be 
carefully related to the strain on neighboring joints.  38 C.F.R. 
§ 4.44.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in VA's Rating Schedule.  
And rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  That is to say, use of 
these descriptive terms is not altogether dispositive of the 
rating that should be assigned, but it is nonetheless probative 
evidence to be considered in making this important determination.  
38 C.F.R. §§ 4.2, 4.6.

A higher rating may be awarded based on functional loss due to 
pain, under 38 C.F.R. § 4.40, or based on weakness, fatigability 
or incoordination of the leg, pursuant to 38 C.F.R. § 4.45.  See 
DeLuca, 8 Vet. App. at 204-08.

As demonstrated by the evidence above, the Board finds that, 
prior to November 3, 2006, an evaluation in excess of 10 percent 
for the Veteran's residuals of fractures of the left tibia and 
fibula, to include left knee arthritis, is denied.  Prior to 
November 3, 2006, the Veteran's residuals of fractures of the 
left tibia and fibula have been manifested by malunion with a 
slight knee disability.  The Veteran's left ankle disability was 
not service-connected and included in his disability rating for 
his residuals of fractures of the left tibia and fibula until 
November 4, 2006, the date of the Veteran's VA examination.  
There is no evidence of a left ankle disability prior to this 
date.  Therefore, prior to November 4, 2006, only the Veteran's 
left knee disability was included in his disability rating for 
his service-connected residuals of fractures of the left tibia 
and fibula.  

The Veteran's left knee arthritis is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5260.  The basis for allowing separate evaluations since 1984 
under Diagnostic Codes 5260 and 5262 is not entirely clear, as 
the compensable rating under Diagnostic Code 5262 must have 
included consideration of the left knee "impairment," thereby 
appearing to implicate the rule against pyramiding of symptoms.  
See 38 C.F.R. § 4.14.  That is, to assign a 10 percent evaluation 
under Diagnostic Code 5262 in the absence of ankle impairment 
there must necessarily have been a finding of knee impairment, 
and assigning a separate 10 percent evaluation for one aspect of 
that "impairment" (limitation of flexion) appears to compensate 
the Veteran twice for the same symptoms.

The 10 percent evaluation under Diagnostic Code 5262 has been in 
effect for more than 20 years, as has the combined 10 percent 
evaluation for the left knee arthritis. Consequently, the two 10 
percent ratings may not be reduced.  See 38 C.F.R. 
§ 3.951(b).  However, the Board is precluded from assigning the 
Veteran a higher disability rating during this period, since that 
would implicate the rule against pyramiding of symptoms by 
compensating the Veteran twice for the same symptoms (i.e., a 
knee impairment).  See 38 C.F.R. § 4.14.  Therefore, the Veteran 
is not entitled to a higher rating of 20 percent prior to 
November 3, 2006, under Diagnostic Code 5262 for his residuals of 
fractures of the left tibia and fibula.

Additionally, as demonstrated by the evidence above, the Board 
finds that since November 4, 2006, an evaluation in excess of 20 
percent for the Veteran's residuals of fractures of the left 
tibia and fibula, to include left ankle arthritis, is denied.  
Since November 4, 2006, the Veteran's residuals of fractures of 
the left tibia and fibula have been manifested by malunion with a 
moderate ankle disability.  The December 2009 VA examiner 
diagnosed the Veteran with "left ankle degenerative arthritis, 
moderate."  The evidence of record does not establish that the 
Veteran's left ankle disability is more severe than "moderate."  

In regards to DeLuca, the VA examiners noted that the Veteran did 
not suffer any additional limitations in range of motion due to 
his pain upon repetitive range of motion testing.  DeLuca, 8 Vet. 
App. at 206.

Further, nonunion with loose motion requiring a brace has not 
demonstrated by the medical evidence to warrant a higher rating 
of 40 percent.  Specifically, at the November 2005 VA 
examination, the Veteran's left knee was determined to be 
ligamentously stable by the VA examiner.  There is no medical 
evidence to the contrary in the claims file.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

The Board lastly has considered whether ratings in excess of 10 
percent and 20 percent are warranted for any discrete period 
during this appeal.  The Board has reviewed the evidence on file, 
particularly the VA examination reports, and concludes that the 
underlying level of severity for the Veteran's service-connected 
residuals of fractures of the left tibia and fibula has remained 
at the 10 and 20 percent levels for the respective components of 
the disability for the entire period during this appeal.

The Veteran's lay testimony concerning the severity of his 
residuals of fractures of the left tibia and fibula is 
unsubstantiated and, thus, probatively outweighed by the 
objective medical findings to the contrary.  See Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95; Davidson , 581 
F.3d at 1313; Jandreau v. Nicholson, 492 F.3d at 1377; Barr, 
21 Vet. App. at 310.  See also 38 C.F.R. § 3.159(a)(2); Rucker, 
10 Vet. App. at 67; Layno, 6 Vet. App. at 469.  See, too, 
Buchanan, 451 F.3d at 1335.

Accordingly, the Veteran's increased rating claims for his 
residuals of fractures of the left tibia and fibula must be 
denied.

Extraschedular Consideration

A determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three- step 
inquiry.  First, the Board must determine if the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service- connected 
disability are inadequate.  To do this, the Board or the RO must 
determine if the criteria found in the rating schedule reasonably 
describes the claimant's disability level and symptomatology.  If 
this is the case, the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors, such as marked interference with employment and 
frequent periods of hospitalization.  If the Board determines 
that the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, and the disability 
picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step -- to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

In this instance, the Veteran's service-connected symptomatology 
associated with his left leg disabilities are accounted for in 
the Diagnostic Codes discussed above.  The Board finds that the 
Diagnostic Codes and schedular criterion applied for the 
Veteran's service-connected disabilities adequately describe the 
current disability levels and symptomatology.  In any event, 
there is no demonstration of marked interference with employment 
or frequent periods of hospitalization in this case.  Although 
the Veteran claims that his lengthy period of employment is due 
to his left leg disabilities, none of his treating or examining 
physicians had suggested that such is the case.  The Social 
Security Administration (SSA) has indicated that the Veteran is 
not receiving disability benefits from that agency, and the 
Veteran has adduced no evidence in support of his contention that 
his knee problems are impacting his employability.  The Board 
points out that merely being unemployed does not imply 
interference of a disorder with employability.  Therefore, a 
referral for an extraschedular rating is not warranted.


ORDER

An evaluation in excess of 10 percent for traumatic arthritis of 
the left knee is denied.

Since November 4, 2006, an evaluation in excess of 10 percent for 
left knee arthritis is denied.

Prior to November 3, 2006, an evaluation in excess of 10 percent 
for residuals of fractures of the left tibia and fibula, to 
include left knee arthritis, is denied.

Since November 4, 2006, an evaluation in excess of 20 percent for 
residuals of fractures of the left tibia and fibula, to include 
left ankle arthritis, is denied.


REMAND

A preliminary review of the record with respect to the remaining 
issues discloses a need for further development prior to further 
appellate review.

In November 2009, the Board remanded the issues of entitlement to 
service connection for an anxiety disorder, entitlement to 
service connection for a panic disorder, and entitlement to an 
initial rating in excess of 10 percent for depression for further 
development.  In the remand, the Board requested that the 
Veteran's claims file should be referred to a VA examiner for a 
psychiatric examination.  The examiner was requested to offer 
comments and opinions as to the nature and etiology of the 
Veteran's claimed anxiety disorder and panic disorder.  The 
examiner was also asked to offer comments and opinions on the 
current severity of the Veteran's service-connected depression.  
The examiner was asked to provide supporting rationale for all 
conclusions expressed.

In January 2010, a VA examiner examined the Veteran and provided 
an opinion whereby he did not determine the nature and etiology 
of any current anxiety disorder.  Additionally, although the VA 
examiner did provide supporting rationale for his opinion 
regarding why the Veteran's current panic disorder was not 
directly related to his active service, the VA examiner did not 
provide any supporting rationale for his opinion regarding why 
the Veteran's current panic disorder was not related to his 
service-connected disabilities, to include his service-connected 
depression.  Thus, the requested development has not been 
completed, and further action to ensure compliance with the 
Board's remand directive is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board also notes that inasmuch as the ultimate disposition of 
the anxiety and panic disorder claims may impact on the proper 
initial evaluation of the Veteran's service-connected depression, 
those matters are inextricably intertwined, warranting remand of 
the depression issue.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

The Veteran's claims file should be 
referred to the VA examiner who offered the 
VA opinion in January 2010 for further 
clarification.  (If that examiner is 
unavailable, the Veteran's claims file 
should be referred to another appropriate 
examiner for review and comment.)The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
offer comments and opinions determining:

 (1) Whether the Veteran has a 
current anxiety disorder;

(2) If the Veteran has a current 
anxiety disorder, whether it is 
at least as likely as not that 
the Veteran's current anxiety 
disorder is etiologically related 
to his active service or to any 
of his service-connected 
disabilities (depression, 
residuals of a fracture of the 
left tibia, right knee arthritis, 
erectile dysfunction, and left 
knee arthritis); and, 

 (3) Whether it is at least as 
likely as not that the Veteran's 
current panic disorder is 
etiologically related to any of 
his service-connected 
disabilities (depression, 
residuals of a fracture of the 
left tibia, right knee arthritis, 
erectile dysfunction, and left 
knee arthritis).

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefits sought are not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable opportunity 
to respond before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


